Citation Nr: 0202620	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error in an April 
1955 rating decision which reduced the rating for the 
veteran's service-connected pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from September 1943 to April 
1946, and from November 1949 to March 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) from an 
October 1999 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  

It is noted that by August 1998 determination, the RO 
concluded that an effective date earlier than August 1, 1985, 
for an additional allowance for a dependent spouse was 
unwarranted.  The veteran submitted a Notice of Disagreement 
with this decision and in March 2001, a Statement of the Case 
was issued.  However, as neither he nor his representative 
submitted a substantive appeal within the applicable time 
period, this matter is not now before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); VA O.G.C. Prec. Op. No. 9-99 (1999), 64 
Fed. Reg. 52,376 (1999).


FINDINGS OF FACT

1.  In the April 1955 rating decision, which reduced the 
rating for the veteran's tuberculosis to 50 percent 
disabling, effective November 16, 1956, and to 30 percent 
effective November 16, 1960, the RO considered the correct 
evidence, law, and regulations as they then existed.  

2.  The RO's April 1955 decision in this regard did not 
involve undebatable error that would have led to a materially 
different outcome.  


CONCLUSION OF LAW

The April 1955 rating decision, which reduced the rating for 
the veteran's tuberculosis to 50 percent disabling, effective 
November 16, 1956, and to 30 percent effective November 16, 
1960, did not contain clear and unmistakable error.  38 
U.S.C.A. § 5109A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.105 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that by May 1951 rating decision, the RO 
granted service connection for pulmonary tuberculosis and 
assigned it a 100 percent rating, effective May 18, 1951.  

Thereafter, the veteran had periodic VA medical examinations 
to determine the severity of his service-connected pulmonary 
tuberculosis.  On VA medical examination in May 1952, the 
diagnosis was active pulmonary tuberculosis, moderately 
advanced, and chronic pleuritis.  By May 1952 rating 
decision, the RO continued the 100 percent rating for the 
veteran's pulmonary tuberculosis.  

On VA medical examination in September 1952, the veteran 
reported occasional coughing and easy fatigability.  The 
examiner indicated that objective findings on examination 
were compatible with active pulmonary tuberculosis.  By 
December 1952 rating decision, the RO continued the 100 
percent rating for the veteran's pulmonary tuberculosis.  

In May 1953, the veteran was hospitalized at a VA facility 
for treatment of far advanced, active pulmonary tuberculosis.  
The hospitalization summary noted that in October 1953, the 
veteran had left the hospital when he thought his spouse was 
having a baby.  He was contacted the following day and 
advised to return to the hospital.  However, he refused to 
return and was discharged from the hospital in "AWOL" 
status.  At that time, it was noted that his tuberculosis had 
been active for 45 months.  By October 1953 rating decision, 
the RO continued the 100 percent rating for the veteran's 
tuberculosis.  

On VA medical examination in November 1954, the veteran 
reported that he had been previously hospitalized in May 1953 
for treatment of tuberculosis, but that he then felt fine.  
He indicated that he received outpatient treatment every 
three months.  On examination, it was noted that he denied 
any complaint pertaining to his chest, including cough, 
expectoration, nocturnal diaphoresis, or chest pain.  His 
appetite was good and his weight was stable.  He was not 
unduly susceptible to colds and his breathing was unimpaired.  
He indicated that several tests had been performed at the San 
Fernando VA hospital, but that all tests had been negative 
since 1953.  According to a November 1954 radiographic 
report, a chest X-ray was interpreted as showing chronic 
pulmonary tuberculosis, "moderately active."  However, the 
VA examiner noted that the chest X-ray revealed no change 
since an X-ray taken in July 1954, and that the findings were 
compatible with stable pulmonary tuberculosis.  The diagnosis 
was chronic pulmonary tuberculosis, moderately advanced, 
inactive.  

Thereafter, the RO contacted the San Fernando VA hospital and 
requested records pertaining to the veteran.  In April 1955, 
a VA physician reported that the veteran had been discharged 
from the hospital in October 1953 on AWOL status and had not 
reported for follow-up examination.  

By April 1955 rating decision, the RO reduced the rating for 
the veteran's tuberculosis to 50 percent disabling, effective 
November 16, 1956, and to 30 percent effective November 16, 
1960.  In its decision, the RO noted that the veteran's 
tuberculosis had been shown to be completely arrested as of 
the date of the November 1954 VA medical examination, and 
that graduated ratings were therefore warranted under 
applicable criteria.  By May 1955 letter, the RO notified the 
veteran of its decision.  Enclosed in the letter was VA Form 
8-73, which provided the veteran notice of his appellate 
rights.  There is no indication that the May 1955 
notification letter was returned by postal authorities as 
undeliverable.  

In January 1994, the veteran filed a claim for increased 
rating for tuberculosis.  He acknowledged that "[a]t one 
time, the VA had me rated at a much higher rating for this 
condition, but later advised me that the condition had gone 
into remission and therefore the lower rating."

In connection with his claim, VA medical examination in 
August 1994 diagnosed the veteran with inactive pulmonary 
tuberculosis and chronic obstructive pulmonary disease.  By 
September 1994 rating decision, the RO continued the 30 
percent rating for the veteran's tuberculosis.  Then, by May 
1997 rating decision, the RO recharacterized the disability 
as pulmonary tuberculosis, far advanced, inactive, with 
chronic obstructive pulmonary disease.  The RO assigned a 60 
percent rating for that disability, effective February 3, 
1994.  

In a September 1998 letter, the veteran claimed that the RO's 
April 1955 decision to reduce the rating for his pulmonary 
tuberculosis was "erroneously made due to 'Clear and 
Unmistakable' error on the part of the VA."  He indicated 
that the reduction was "uncalled for" because once one 
develops tuberculosis, one has it for life.  He also claimed 
that when his award was reduced, he "was NEVER advised that 
[he] could appeal that decision."  He noted that, while he 
was treated for pulmonary tuberculosis at the San Fernando VA 
hospital in 1953, his spouse was ready to give birth and the 
hospital would not give him any idea when he would be 
released, so he left to be with his spouse.  He claimed that 
about one month later, the police came to his home and 
advised him that he could not be out in public with 
tuberculosis.  The veteran claimed that "[t]hey physically 
removed me from my residence and placed me in a lock-down 
facility in Long Beach, California where I remained for 
around six months."  Thus, he argued that his 100 percent 
rating for tuberculosis should be reinstated retroactively.  

By October 1999 rating decision, the RO determined that the 
April 1955 rating decision, which reduced the rating for the 
veteran's tuberculosis to 50 percent disabling, effective 
November 16, 1956, and to 30 percent effective November 16, 
1960, did not contain clear and unmistakable error.  The RO 
noted that the April 1955 rating decision was based on 
medical evidence showing that the veteran's pulmonary 
tuberculosis was inactive as of November 1954.

The veteran appealed the RO determination in that regard, 
claiming that the reduction had not been warranted because 
his tuberculosis condition had not improved during that time 
period.  

II.  Law and Regulations

Under 38 C.F.R. § 3.105(a) (2001), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

III.  Analysis

As noted above, by April 1955 rating decision, the RO reduced 
the rating for the veteran's tuberculosis to 50 percent, 
effective November 16, 1956, and to 30 percent from November 
16, 1960.  Although the veteran was notified of this decision 
and his appeal rights by May 1955 letter, he did not appeal 
the RO decision.  Thus, the April 1955 rating decision is 
final.  Veterans Regulation No. 2(a), pt. II, § III; VA 
Regulations 1008 and 1009 (effective Jan. 25, 1936 to Dec. 
31, 1957).  Essentially the same provisions are currently 
found at 38 C.F.R. §§ 3.104, 3.105(a) (2000).

Here, the Board notes that the veteran has recently claimed 
that he was never advised that he could appeal the April 1955 
rating decision.  However, the law presumes the regularity of 
the administrative process in the absence of clear evidence 
to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  In this regard, the Court 
has held that the statements of a claimant, standing alone, 
are not sufficient to rebut the presumption of regularity in 
RO operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  As set forth above, the record 
reveals that the veteran was notified of the April 1955 
rating decision, as well as his appellate rights, in a May 
1955 letter.  Therefore, absent any evidence other than the 
veteran's assertions that he did not receive notification, 
the Board presumes that he was duly notified of the decision, 
as well as his appellate rights.  As he did not appeal the 
decision, it is final.

As noted, under 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  In this case, 
the veteran contends that the April 1955 rating decision was 
clearly and unmistakably erroneous in reducing the rating for 
his tuberculosis.  In essence, the basis of his allegation is 
that his rating should not have been reduced as his pulmonary 
tuberculosis disability had not improved.  

In determining whether the April 1955 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  Additionally, as set forth above, a 
determination that there was clear and unmistakable error 
must be based on the law that existed at the time of the 
prior decision.  See Russell, 3 Vet. App. at 314.

At the April 1955 rating decision, the criteria pertaining to 
the rating of tuberculosis provided a 100 percent rating for 
a two year period following inactivity of the disease, to be 
followed by a 50 percent rating up to six years after the 
date of arrest, and a 30 percent rating for the next 5 years 
or up to 11 years after the date of arrest.  See Extension 6, 
Schedule for Rating Disabilities, 1945 Edition (effective 
Dec. 1, 1949).  

The evidence before the RO at the time of the April 1955 
rating decision included a November 1954 VA medical 
examination report showing a diagnosis of inactive pulmonary 
tuberculosis.  It is also noted that the veteran had no 
subjective complaints at the time of the examination and 
indicated that he felt fine.  Moreover, the RO contacted the 
VA hospital for treatment records pertaining to the veteran, 
but was advised that he had not reported for follow-up 
treatment.  

As noted, the RO reduced the rating for the veteran's 
tuberculosis on the basis that it had been determined to be 
inactive at the time of the November 1954 VA medical 
examination.  Considering the criteria in effect at the time 
of the April 1955 rating decision, the Board finds there is 
nothing in the record to suggest that the RO committed 
undebatable error, or that it considered the incorrect law or 
facts as they then existed, in reaching its decision.  
Rather, in view of the findings at the time of the November 
1954 VA medical examination, it is clear that the RO had a 
basis for supporting its determination.  

Moreover, the Board observes that the veteran has not pointed 
to any specific error nor has he alleged that had any such 
error not been committed, it would have manifestly changed 
the outcome of the April 1955 rating decision.  In view of 
the foregoing, it cannot be said that clear and unmistakable 
error existed in the April 1955 rating decision.  Rather, the 
veteran's contention that that rating decision was clearly 
and unmistakably erroneous merely amounts to an allegation 
that the RO improperly weighed and evaluated the evidence, a 
claim that can never rise to the stringent definition of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).

In reaching this decision, the Board has considered the 
significant change in law during the pendency of this appeal 
through enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that the duty to assist set 
forth in VCAA is largely superfluous as a claim of clear and 
unmistakable error is decided on the basis of the law and 
evidence as they existed at the time of the decision.  
Moreover, it is noted that the RO informed the veteran by its 
rating decision and the statement of the case of the evidence 
needed to substantiate his claim, and also advised him of the 
evidence it has obtained.  The Board finds that these efforts 
have resulted in compliance with the notice and duty to 
assist requirements of VCAA.


	(CONTINUED ON NEXT PAGE)







	
ORDER

There was no clear and unmistakable error in April 1955 
rating decision, which reduced the rating for the veteran's 
tuberculosis to 50 percent, effective November 16, 1956, and 
to 30 percent effective November 16, 1960; thus, the appeal 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

